
	
		II
		111th CONGRESS
		1st Session
		S. 155
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 6, 2009
			Ms. Snowe (for herself,
			 Mrs. Lincoln, and
			 Mr. Bunning) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to suspend the taxation of unemployment compensation for 2
		  years.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Benefit Tax Suspension
			 Act of 2009.
		2.Suspension of tax on unemployment
			 compensation
			(a)In generalSection 85 of the Internal Revenue Code of
			 1986 (relating to unemployment compensation) is amended by adding at the end
			 the following new subsection:
				
					(c)Temporary suspensionSubsection (a) shall not apply to taxable
				years beginning after December 31, 2007, and before January 1,
				2010.
					.
			
